              Case 2:20-cr-00137-JCC Document 165 Filed 03/19/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                             Plaintiff,                 Case No. CR20-137 JCC

10          v.                                            ORDER

11   JULIUS B. SUPNET,
                               Defendant.
12

13
            The matter before the Court is Defendant Julius Supnet’s motion for review of his
14
     detention order. (Dkt. # 153.) Defendant is charged with one count of conspiracy to distribute
15
     methamphetamine, heroin, and fentanyl in violation of 21 U.S.C § 841(a)(1) and § 846; one
16
     count of possession of heroin and fentanyl with intent to distribute in violation of 21 U.S.C. §
17
     841(a)(1) and § 841(b)(1)(B), (C); one count of carrying a firearm during and in relation to a
18
     drug trafficking crime in violation of 18 U.S.C. § 924(c); three counts of possession of
19
     methamphetamine with the intent to distribute in violation of 21 U.S.C. § 841(a)(1) and §
20
     841(b)(1)(A); and one count of possession of heroin with the intent to distribute in violation of
21
     21 U.S.C. § 841(a)(1) and § 841(b)(1)(B). On September 22, 2020, the Court held a hearing via a
22
     WebEx videoconference due to the exigent circumstances as outlined in General Order 13-20,
23

24

25
     ORDER - 1
              Case 2:20-cr-00137-JCC Document 165 Filed 03/19/21 Page 2 of 2




 1   with the consent of Defendant. Defendant stipulated to detention and the Court ordered him

 2   detained and remanded to custody. (Dkt. # 112.)

 3          On March 17, 2021, the Court heard oral argument regarding Defendant’s motion for review

 4   of detention. (Dkt. # 163.) The Court GRANTED the motion to reopen the detention hearing. As

 5   stated on the record, after hearing from all parties, the Court found Defendant is a risk of danger

 6   due to the nature of the instant offense and that he has pending felony charges in Skagit County

 7   involving pointing a firearm at another vehicle. Further, Defendant has prior a criminal history.

 8   The Court also found Defendant is a flight risk because of his history of failing to appear,

 9   outstanding warrants, pending charges, ties to a foreign country and unstable residential history.

10   For the foregoing reasons, and reasons stated on the record, the Court grants Defendant’s motion

11   and remands Defendant to custody pending trial.

12          Dated this 19th day of March, 2021.

13


                                                            A
14

15                                                          MICHELLE L. PETERSON
                                                            United States Magistrate Judge
16

17

18

19

20

21

22

23

24

25
     ORDER - 2
